Citation Nr: 0532978	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  94-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Kathleen S. Pirri, Attorney at 
Law


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to April 
1972, and on active duty for training (ADT) with the National 
Guard from February to June 1975, with other periods of ADT 
and inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a February 1993 rating determination, by the Waco, 
Texas, Regional Office (RO).  In July 2002 the Board issued a 
decision wherein it determined that new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a chronic acquired psychiatric 
disorder, to include a bipolar disorder, and denied the claim 
on the merits.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2003 order, the Court granted the parties' Joint 
Motion to vacate and remand the Board's July 2002 decision.  
Pursuant to the actions requested in the Joint Motion, the 
issue was remanded to the Board for additional development 
and readjudication consistent with the directives contained 
therein.

The case now returns to the Board following the completion of 
development made pursuant to its June 2004 remand.


FINDING OF FACT

There is no competent evidence which shows that the veteran 
manifested an acquired psychiatric disorder while in service, 
that a psychosis was manifested to a compensable degree 
within one year following the veteran's separation from 
active military service, or that any current psychiatric 
disorder is related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include bipolar 
disorder, was not incurred in or aggravated by service, nor 
may a psychosis be presumed to have been incurred as a result 
of such service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The veteran's claim was received in August 1992.  The record 
reflects that she and her representative were provided with 
copies of the February 1993 rating decision; the December 
1993 statement of the case; and the supplemental statements 
of the case issued in September 1999 and May 2005.  By way of 
these documents, the veteran was informed of the evidence 
needed to support her claim for service connection.  Thus, 
these documents provided notice of the laws and regulations, 
the cumulative evidence already of record, and the reasons 
and bases for the determination made regarding the claim, 
which the Board construes as reasonably informing her of the 
information and evidence not of record that would be 
necessary to substantiate her claim.

By letter dated in September 2004, the RO advised the veteran 
of the criteria for establishing her claim, the types of 
evidence necessary to prove her claim, the information 
necessary for VA to assist her in developing her claim, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence she was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on her behalf.  The 
letter suggested that she submit any evidence in her 
possession.  The letter also informed the veteran that at her 
option, the RO would obtain any non-Federal private treatment 
records she identified as related to her claim.  Clearly, 
from submissions by and on behalf of the veteran, she is 
fully conversant with the legal requirements in this case.  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.  Thus, the contents of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to her claim 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, her service medical records, VA outpatient 
treatment records, private treatment records identified by 
the veteran as relevant to her claim, and the May 2005 VA 
examination report have been obtained and associated with the 
claims file.  The veteran does not assert that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist the veteran with the development of her claim.  
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2005).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

II.  Law and Regulations

In general, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if it pre-existed active service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2005).  See Winn v. Brown , 8 Vet.App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997) (specifically holding that "38 C.F.R. § 3.303(c), as 
it pertains to personality disorder, is a valid exercise of 
the authority granted to the Secretary of Veterans 
Affairs").  See also Beno v. Principi, 3 Vet. App. 439, 441 
(1992).

III.  Factual Background

On her enlistment medical evaluation in July 1969, the 
veteran specifically noted difficulties with nervous trouble, 
depression or excessive worry, and frequent or terrifying 
nightmares.  The examining physician commented that the 
veteran had frequent headaches and dizzy spells in 1965 and 
1966 from nervousness caused by her home situation.  It was 
noted that all of her nervous trouble had occurred in 1965 
and 1966 because of trouble with an alcoholic father.  Her 
psychiatric evaluation was normal.  

Although the service medical records do not make reference to 
a psychiatric disability, the veteran did receive treatment 
during her active service at private medical facilities.  In 
October 1970, her stepsister presented the veteran to the 
Planned Parenthood Association, Inc., of Jackson County, 
Medford, Oregon.  At that time, the veteran acknowledged that 
she was absent without leave (AWOL) from service and had 
recently arrived in Medford, Oregon, seeking help from her 
stepsister.  At the time, she showed symptoms of acute 
anxiety and agitated depression, apparently from many recent 
disturbing life situations.  It was noted that the most 
anxiety-producing situation appeared to be the recent death 
of her grandmother.  The veteran expressed a desire to 
receive a medical discharge, get a job, and continue with 
psychiatric treatment.

Thereafter, the veteran underwent a psychiatric evaluation at 
the Jackson County Family and Child Guidance Clinic, Medford, 
Oregon, in October 1970.  The psychiatrist reported that the 
veteran had received treatment prior to her active service, 
between October 1968 and January 1969.  It was indicated that 
her recent poor adjustment to the military was directly 
related to her not being allowed to have an extended leave 
while attending her grandmother's funeral and being forced to 
return to her hospital duty assignment prematurely.  The 
clinical psychiatrist indicated that the veteran's 
frustrations and emotional conflicts would seriously affect 
her performance and preclude an effective military 
adjustment.  It was reported that no definite symptoms of 
early schizophrenia were found, but emotional and social 
withdrawal, constant fear, a feeling of fear and discontent, 
and other psychological problems could be indications of a 
more severe psychiatric problem.  A borderline personality 
disorder was suggested.

In January 1971, when the veteran was seen for 
gastrointestinal complaints, the plan mentioned a psychiatric 
consultation, but the reason for such a consultation was not 
entered.  In September 1971, Valium was given and there was 
an entry of "globus hystericus."  Compazine was prescribed.  

In her March 1972 discharge evaluation, the veteran 
specifically denied frequent trouble sleeping, depression or 
excessive worry, or loss of memory or amnesia. Nervous 
trouble was, however, reported.  The examiner stated, in 
pertinent part, that this difficulty was of a minor nature, 
existed prior to service, and was not an indication of a 
major past or present disease.  The veteran's clinical 
psychiatric evaluation was normal.

In a reenlistment evaluation for the Texas National Guard in 
early August 1974, she specifically denied frequent trouble 
sleeping, depression, excessive worry or nervous trouble of 
any sort.  Psychiatric evaluation at that time was normal.  
During a VA hospitalization in late August 1974, for right 
lower quadrant pain, the veteran was diagnosed with a 
personality disorder.  At this time, no reference was made to 
her active service.  She was treated for complaints of right 
lower quadrant pain, and discharged.  In November 1974, she 
was evaluated for nervous anxiety associated with right lower 
quadrant pain.  The veteran served on an extended period of 
ADT from February 1975 to June 1975 to complete a course in 
still photography.

The veteran filed her initial claim for VA compensation in 
July 1975.  At that time, she made no reference to a 
psychiatric disability resulting from service.  She later 
filed a claim seeking entitlement to service connection for a 
psychiatric disability in July 1982.  In support of her claim 
is a May 1982 VA hospital summary.  She was hospitalized for 
depression.  She described her life as being chronically down 
and depressed.  Her background history suggested that she 
grew up in a very traumatic environment.  She enjoyed service 
in active duty but reported dealing with all the wounded 
soldiers from Vietnam as being traumatic.  She reported being 
chronically depressed and worse since that time.  She felt 
that her mental status in the 3 months prior to admission had 
been the worst ever, and stated that possible precipitating 
factors were the deaths and serious illnesses of several 
friends.  The discharge diagnoses included brief reactive 
psychosis and histrionic personality disorder.

She was still hospitalized at the time of a VA examination in 
October 1982, and an addendum interim summary was provided in 
November 1982 for the purposes of the C&P examination.  The 
interim diagnoses included brief reactive psychoses resolved, 
adjustment disorder with depressed mood, histrionic 
personality disorder, and borderline personality disorder.  

Additional post-service medical records cover the period from 
1983 to 2003.  However, these treatment records do not, in 
any way, suggest that an acquired psychiatric disorder 
originated during the veteran's military service.  

VA and private treatment records dated in 1983 include 
diagnoses of bipolar disorder, borderline personality, and 
manic depressive disorder.  In these records the stated that 
her first suicide attempt was at age 20, with tranquilizers.  
Additional treatment records include a VA discharge summary 
for a period of hospitalization in October 1985, for an 
unrelated problem.  However, the veteran was seen by a 
physician of the Psychiatry Service who felt that, although 
she had a history of a manic depressive disorder, this was 
not well documented.  The examiner put forth the alternative 
diagnosis of a somatization disorder with hysteria.  

A February 1986 VA hospitalization summary shows the veteran 
was admitted complaining of suicidal ideations.  It was noted 
that she was going through a stressful period after discharge 
from the Army.  No reference to difficulties associated with 
the veteran's active service were noted.  A histrionic 
personality disorder and a borderline personality disorder 
were found.  No health care provider associated the veteran's 
condition with her active service.

Additional treatment records, dated from in April 1986, show 
diagnoses of bipolar mixed, borderline personality, and 
"rule out' histrionic personality.  Other records show the 
veteran was initially seen in early June 1992 with a 
presumptive diagnosis of bipolar disorder, manic.  An entry 
dated in July 1992 indicates that she reported having bipolar 
disorder since her teenage years, and was depressive in 
nature.  According to the veteran, her first "manic" 
episode probably occurred during service as she wasn't 
sleeping, etc.  She related problems and events at the time.  
In September 1992, she was diagnosed with affective disorder 
and acute anxiety.  There was also an impression of 
adjustment disorder with mixed response.  The remaining 
records show treatment for bipolar disorder and borderline 
personality disorder.  She gave a history of a bipolar 
diagnosis in 1982 and has been on lithium since then.  None 
of these health care providers associated the veteran's 
disability with her active service.

During VA examination conducted in May 2005 pursuant to the 
Board's remand, the examiner reviewed the claims file, noting 
that the veteran's service medical records were negative for 
any psychiatric diagnosis or treatment.  The examiner 
explained that, although when the veteran entered service she 
noted that she was always a nervous type of person, this 
would not make too much difference, as she did not have any 
psychiatric manifestations or treatment during service.  A 
1974 diagnosis of personality disorder was noted, but was not 
considered a psychiatric illness as such.  The examiner noted 
the veteran entered into psychiatric treatment in 1982 after 
her regular discharge, and that this was about the time when 
a bipolar disorder was diagnosed, well after her separation 
from active military service.  A further review of her files 
showed that the veteran had participated in psychiatric 
treatment on an outpatient basis in 1991 and 1992, with a 
brief psychiatric hospitalization in 1993, again well after 
her service discharge.  The diagnosis at that time was brief 
reactive psychotic manifestation, which resolved, and an 
adjustment disorder with depressive mood.  Also noted at that 
time had been borderline personality and histrionic 
personality.  She admitted to heavy use of alcohol in the 
past, as well as cocaine, LSD, speed, and marijuana, although 
she denied such abuse during the past six or seven years.

The examiner noted that, considering the veteran's documented 
psychiatric history, he could not attribute any present 
psychiatric diagnosis or illness to her active military 
service between 1969 and 1972.  The examiner also referred to 
a previous clinical impression of the veteran which included 
"bipolar type of behavior since teenage years."  The 
examiner explained that such behavior is not considered a 
diagnosis and that, even if it were, no such manifestation 
appeared during the veteran's active military service.  The 
examiner concluded that the veteran's mental status 
examination was within broad normal limits with some elements 
of depression, and specifically did not diagnose bipolar 
disorder.  

A November 2005 telefacsimile transmission from the office of 
the veteran's attorney was received at the Board, with a 
waiver of initial consideration by the RO.  A one-page Brief 
in support of the claim was included, arguing essentially 
that the case should be remanded again on the ground that the 
May 2005 VA examination was inadequate.  The Brief indicates 
that an accompanying, single-page document from the Access 
Clinic shows a diagnosis of bipolar disorder, and that, 
because that document was not before the VA examiner, the 
case should be returned to the examiner for further review.  
The proffered document, entitled Authorization for Service 
Plan and dated in September 2003, lists diagnoses of:  
Bipolar disorder - hypomanic; cannabis dependence; 
personality disorder, not otherwise specified; and diabetes, 
hypothyroid.  Treatment goals and interventions were set out.  
There is no reference to military service or to the etiology 
of any of the listed conditions.

IV.  Analysis

The Board notes the veteran's enlistment examination included 
her acknowledgment of nervous trouble, depression, excessive 
worry, and nightmares.  In addition, in October 1970 the 
veteran gave a history of pre-service psychiatric treatment 
between October 1968 and January 1969.  However in the 
absence of clarifying information, the Board cannot find that 
these references are evidence of an acquired psychiatric 
disorder, and they serve no probative value.  While the 
veteran now contends that there had been in-service 
aggravation, this assertion, in and of itself, is not 
dispositive, and must be balanced against the fact that no 
bipolar disorder, or any other mental impairment, was 
identified during active service and there were no abnormal 
psychiatric findings reported at the time of separation.  

In addition, the service medical records do not include a 
diagnosis of a chronic psychiatric disorder for which service 
connection is available.  There is an indication of private 
treatment for psychiatric symptoms in October 1970 when the 
veteran was AWOL during service.  A clinical psychiatrist 
stated that the veteran's recent poor adjustment to the 
military was due to being denied extended leave to attend her 
grandmother's funeral, and that her frustrations and 
emotional conflicts would affect her performance and 
adjustment to the military.  There was no evidence of a 
psychosis, and examination revealed no evidence of a formal 
psychiatric disorder, but a borderline personality disorder 
was suggested.  

While the service medical records support the veteran's 
contention that she had been seen and evaluated for 
psychiatric symptoms during that time, they do not support 
her claim that her symptoms were related to her conditions of 
service, or that a chronic acquired psychiatric disorder 
arose during service.  Rather, the competent medical evidence 
shows that her symptoms were due to a history of life-long 
maladjustment and situational stress.  The overall clinical 
evidence, including the service medical records, demonstrates 
that the in-service problems were more likely than not 
symptomatic of a personality disorder.  Thus, to the extent 
that the veteran's psychiatric symptoms have been attributed 
to a personality disorder, service connection is not 
warranted, since personality disorders are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2005).  Consequently, there is no legal 
basis to grant service connection for that disorder.  Since 
the law, rather than the evidence, is dispositive on this 
issue, service connection is not warranted for the veteran's 
personality disorder.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The record also includes variously diagnosed acquired 
psychiatric conditions, including bipolar disorder, brief 
reactive psychosis, adjustment disorder with depressed mood, 
histrionic personality disorder, borderline personality 
disorder, manic depressive disorder, somatization disorder 
with hysteria, affective disorder, and acute anxiety.  As 
noted above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

The earliest recorded medical history places the presence of 
bipolar disorder in 1983, eight years after her separation 
from active service.  That is, there is no competent evidence 
of continuing or chronic acquired psychiatric disorder in the 
years following service.  The Board also notes that in a 
claim received in July 1975 the veteran did not refer to a 
psychiatric disability resulting from service.  As such, 
chronicity and continuity of symptomatology is not 
established.  38 C.F.R. § 3.303(b) (2005).

The remaining records show that the veteran had been in and 
out of hospitals over the years and had mostly been involved 
at VA since 1982.  The extensive treatment records indicate 
the presence of various mental disabilities for which 
treatment was sought, but for which an etiology was not 
provided.  These records do not show that the mental 
disabilities first treated in the early 1980s and thereafter 
had been manifested prior to that date, and reflect no 
reference to the veteran's psychiatric disability as being 
related to military service.  Rather, the records carry 
various references to the veteran's turbulent childhood.  
Moreover, the only medical opinion of record regarding the 
etiology of the veteran's claimed psychiatric disorder is 
found in the 2005 VA examination report, which is consistent 
with the veteran's history as documented in the evidence of 
record.  

With regard to the recently received Authorization for 
Service Plan, and the accompanying Brief, the Board believes 
that the submission does not warrant the ordering of yet 
another remand of the case to the RO.  Although the May 2005 
VA examiner did not have that document before him, he did 
address, as discussed by the Board above, the matter of 
bipolar disorder being one of the conditions diagnosed in 
this veteran at various times, and expressly stated that the 
clinical findings manfested at the time of the examination 
did not support a diagnosis of a bipolar disorder.  Thus, the 
notation of that diagnosis among others in September 2003 
would clearly not alter his analysis.  Moreover, the issue 
here is service connection, and the examiner emphasized that 
no manifestation of a bipolar disorder was shown in service.  
The Board finds that the May 2005 examination report is not 
inadequate for rating purposes.  38 C.F.R. § 4.2.

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived by specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board is aware 
that the veteran was a medical specialist in service and 
received training as a Medical Corpsman; however, there is no 
indication that she has training in diagnosing and/or 
treating psychiatric disorders.  Although the veteran 
reported that her first manic episode was in service, this is 
not competent medical evidence of a psychiatric disorder.  In 
this case, the veteran is not competent to diagnose a 
psychiatric disability and then associate this condition with 
her active service.  Therefore, she does not possess the 
requisite medical knowledge to refute the medical conclusions 
in the evidence of record.  The competent evidence in this 
case clearly preponderates against favorable action on the 
veteran's claim.

Lastly, the Board recognizes that the claims file indicates 
that the veteran has been found to be entitled to disability 
benefits from the Social Security Agency (SSA).  However an 
SSA determination as to disability, though pertinent, is not 
controlling for VA purposes.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  It must be remembered that SSA's 
eligibility criteria are not concerned with whether the 
claimed disorders are related in any way to military service.  
Moreover, although it may be permissible for SSA to pay 
benefits for a personality disorder under its governing law, 
VA has a specific bar, discussed above, against granting 
compensation for such a disorder.  

The Board therefore finds that the preponderance of the 
evidence is against the claim for headaches and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 2002).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


